Case 1:16-cv-01368-JDB Document 48-11 Filed 03/07/19 Page 1 of 4




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


       Plaintiffs’ Exhibit 11
       Case
       Case1:16-cv-01368-JDB
            1:16-cv-01368-JDB Document
                              Document48-11
                                       15-1 Filed
                                            Filed10/24/16
                                                  03/07/19 Page
                                                           Page12of
                                                                  of64




                         ®ffice of tbe ~ttornep ®eneral
                                 Wasbington, 73.C!i:. 20530
                                    September 11, 2014




MEMORANDUM TO T I IE UNITED STATES ATrORNEYS AND ASSISTANT
        ATTORNEY GENERALS FOR T HE CRIMINAL AND NATIONAL
               SECURITY DIVISIONS

FROM: *         liE ATTORNEY GENERAL

SUBJECT:       Intake and Charging Policy for Computer Crime .\1atters

         Cybcr-based crimes are one of the fastest growing threats our nat ion faces. Although
laws addressing the misuse of computers have not kept pace unifonnly with developments in
technology and criminal schemes, the Computer Fraud and Abuse Act ("'CF AA"). codified at
Title I 8. United States Code, Section 1030, remains an important law for prosecutors to address
cyber-based cri mes. As technology and criminal behavior continue to evolve, however, it also
remains important that the CFAA be appl ied consistently by attorneys for the government and
that the public better understand how the Department applies the law.

        To accomplish these goals, I recently asked the Criminal Division to work with the
National Security Division. the Executive Office of United States Attorneys, and the Attorney
General's Advisory Committee to develop a policy to guide attorneys for the government in the
appropriate considerations for prosecutors contemplating charges under the CFAA. The
resulting policy is effective immediately.

   A. Policy. In addition to the considerations set forth in USAM 9-27.230, which are
      incorporated herein by reference, an attorney for the Department of Justice should
      consider the fol lowing additional factors in determining whether prosecution of a
      violation ofthe Computer Fraud and Abuse Act ("CFAA"), 18 U .S.C. § 1030, should be
      pursued because a substantial federal interest would be served by prosecution in a case in
      which the admissible evidence is expected to be sufficient to sustain a conviction. It is
      recognized that the significance of any cyber event for a District can vary depending on
      facts and circumstances specific to the District. Factors to be considered incl ude:

       1. The sensitivity of the affected computer system or the information transmitted by or
          stored on it and the likelihood and extent of harm associated with damage or
          unauthorized access to the computer system or related disclosure and use of
          information:
 Case
 Case1:16-cv-01368-JDB
      1:16-cv-01368-JDB Document
                        Document48-11
                                 15-1 Filed
                                      Filed10/24/16
                                            03/07/19 Page
                                                     Page43of
                                                            of64

                                        4


   other victims, or to profit from its sale. Disrupting a hospital computer can place
   patients' lives in danger.

4. Impact of the Crime and Prosecution on Victim or Other Third-Parties. An
   attorney for the government may consider whether investigation and prosecution
   might result in further negative impacts on victims or third-parties that cannot
   otherwise be avoided. Thus, prosecutors should take into account the impact of the
   crime on the victim, as detailed in USAM 9-27.230.

5. Exceeding Authorized Access. Several portions of the CFAA prohibit obtaining
   information by accessing a protected computer either (1) without authorization, or (2)
   in a manner that "exceeds authorized access." Some exceeds-authorized-access
   violations may occur where the actor had authorization to access the computer for one
   purpose but accessed the computer for a prohibited purpose. For example, in several
   circuits, violation of the statute under the exceeds-authorized-access theory might
   occur where an employee accesses sensitive corporate information in violation of the
   company' s access policy, or where a law enforcement officer accesses the National
   Crime Information Center ("NCIC") computers to obtain information in order to stalk
   a former romantic partner, which would violate NCIC ' s access restrictions.

   When prosecuting an exceeds-authorized-access violation, the attorney for the
   government must be prepared to prove that the defendant knowingly violated
   restrictions on his authority to obtain or alter information stored on a computer, and
   not merely that the defendant subsequently misused information or services that he
   was authorized to obtain from the computer at the time he obtained it. As part of
   proving that the defendant acted knowingly or intentionally, the attorney for the
   government must be prepared to prove that the defendant was aware of such access
   restrictions.

   The extent of the federal interest in exceeds-authorized-access prosecutions under
   section 1030(a)(2) varies based upon both the nature of the conduct and the nature of
   the information obtained during the offense. As with situations presenting an
   increased need for deterrence, one factor that supports prosecutions under the
   exceeds-authorized-access provision is the abuse of a position of trust. Examples
   would include situations in which a system administrator invaded the privacy of email
   accounts in violation of company policy and for personal gain, or in which a
   government official accessed information stored on government computers in
   contravention of clear rules prohibiting such access. Likewise, if the criminal
   conduct threatened national or economic interests, was in furtherance of a larger
   criminal endeavor, or posed a risk of bodily harm or threat to national security, those
    Case
    Case1:16-cv-01368-JDB
         1:16-cv-01368-JDB Document
                           Document48-11
                                    15-1 Filed
                                         Filed10/24/16
                                               03/07/19 Page
                                                        Page54of
                                                               of64

                                              5


        factors would weigh in favor of prosecution. On the other hand, if the defendant
        exceeded authorized access solely by violating an access restriction contained in a
        contractual agreement or term of service with an Internet service provider or website,
        federal prosecution may not be warranted.

   6. Increased Need for Deterrence. As teclmology advances, crimi nals discover novel
      ways to exploit it. For example, as mobile devices become increasingly powerful and
      flexible, they have also increasingly become a target for computer criminals. An
      individual may also abuse a trusted position to commit a computer crime, or may
      exhibit particularly malicious motivation or egregious behavior. These considerations
      may, in combination with other factors, weigh in favor of federal prosecution.

   7. Extent of Harm to On e District or Community. In deciding whether to bring a
      CFAA prosecution in a particular District, the attorney for the government should
      consider how much harm the criminal activity caused within the relevant District or
      community. Where an offense causes particularly significant harm to a single District
      or community, federal prosecution may be warranted.

   8. Possibility of Effective Prosecution in Another Jurisdiction. In determining
      whether prosecution should be pursued even though the person is subject to effective
      prosecution in another jurisdiction, the attorney for the government should weigh the
      considerations discussed in USAM 9-27.240.

C. Consultation.

   1.   rntroduction

        Cases under the CFAA are often complex, and analysis of whether a particular
        investigation or prosecution is warranted often requires a nuanced understanding of
        technology, the sensitivity of information involved, tools for lawful evidence
        gathering. national and international coordination issues, and victim concerns, among
        other factors. USAM 9-50.000 sets forth general requirements for cyber
        prosecutions. including coordination with and notification of the Computer Crime and
        Intellectual Property Section ("CCIPS") of the Criminal Division in certain cases.
        These provisions are still in effect.

   2. Investigative Consultation

        In addition, at important stages of an investigation, because it is the best practice, the
        attorney for the government should consult with a Computer I lacking and Intellectual
